PIERCE, Judge (RET.).
Appellant Dean Kilgore was informed against in the Polk County Criminal Court of Record for the offense of assault to commit murder in the second degree. Upon a plea of guilty he was sentenced to serve a term in the State Prison. About fourteen months thereafter he filed post-conviction motion to vacate the judgment and sentence, which motion was denied by the trial Court. He has appealed the order of denial to this Court. The local Public Defender, appointed to represent Kilgore on this appeal, has filed brief in this Court in his behalf.
The Public Defender says in his brief that he “has carefully examined the Record on Appeal and can find nothing which would arguably support an appeal.” He requests to be relieved as attorney of record and cites as authority the case of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The Public Defender has served a copy of his said brief upon appellant Kilgore, and on September 12, 1972, this Court entered order giving Kilgore thirty (30) days therefrom to file any additional brief he might desire “calling the court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. No additional brief has been filed.
We have thereupon carefully examined the entire record on file here on behalf of appellant Kilgore, and find nothing therein sufficient to justify a reversal of the judgment appealed. Accordingly the judgment is thereupon—
Affirmed.
LILES, Acting C. J., and McNULTY, J., concur.